Citation Nr: 1226670	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  08-38 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a prostate disorder, claimed as residuals of prostate cancer, chronic hypertrophy with urinary incontinence, hematuria, and erectile dysfunction, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD), left lung disability, to include as secondary to asbestos exposure and smoke inhalation.

3.  Entitlement to service connection for Bell's palsy, right side of the face.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, dysthymia, and a mood disorder. 

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for coronary artery disease (CAD) status post coronary artery bypass grafting, to include as secondary to diabetes mellitus and/or herbicide exposure.

7.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and/or herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to January 1969. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 2006 (COPD, Bell's palsy, acquired psychiatric disorder, prostate disorder) and April 2009 (diabetes, CAD, peripheral neuropathy) rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record. 

The Board notes that it does not appear that the Veteran filed a substantive appeal with respect to his Bell's palsy claim.  Specifically, in his December 2008 substantive appeal, the Veteran indicated that he was only appealing his prostate disorder, respiratory disorder and acquired psychiatric disorder claims.  However, although the Veteran did not file an appeal on this issue, as the RO has taken actions to indicate to the Veteran and his representative that the issue of entitlement to service connection for Bell's palsy is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  Nevertheless, as will be explained in detail below, the Veteran is withdrawing this issue from appeal. 

The issues of entitlement to service connection for a prostate disorder, a respiratory disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  At his April 2012 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew his claims for entitlement to service connection for Bell's palsy, diabetes mellitus, and bilateral peripheral neuropathy of the upper and lower extremities. 

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam Era; and, he has not presented any credible evidence of in-service exposure to herbicide agents.  

3.  CAD was not present in service or until many years after service and there is no competent evidence of a causal connection between the Veteran's CAD status post coronary artery bypass grafting and military service or any incident therein,  and is unrelated to a service-connected disability


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for Bell's palsy, diabetes mellitus, and bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and/or herbicide exposure, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  CAD status post coronary artery bypass grafting was not incurred in or aggravated by active duty, nor may the Veteran's CAD be presumed to have been incurred as a result of herbicide exposure, or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Withdraw- Bell's Palsy, Diabetes Mellitus, Peripheral Neuropathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

At his April 2012 hearing before the Board, the Veteran, through his representative, stated that he was withdrawing the appeal as to the issues of entitlement to service connection for Bell's palsy, diabetes mellitus, and bilateral peripheral neuropathy of the upper and lower extremities.  See BVA Hearing Transcript (T.) at 2.  The Board finds that the Veteran's statement acknowledging his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding these issues, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II.  Duties to Assist and Notify

Before addressing the merits of the issue of entitlement to service connection for CAD, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2009 of the criteria for establishing service connection for his CAD claim, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter additionally notified him of how VA determines disability ratings and effective dates if service connection is awarded. This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in April 2009.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, service treatment records have been obtained and associated with the claims file.  The Veteran's VA and private treatment records are also of record.  Records from the Social Security Administration (SSA) have been associated with the claims file and reviewed.  His Virtual VA file has been review as well.  No outstanding evidence has been indentified that has not otherwise been obtained.

Discussion of the Veteran's April 2012 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for CAD was identified as an issue at the hearing.  Sources of evidence relevant in this regard were identified during this process.   Moreover, the record was held open for 60 days in order to enable the Veteran to submit private treatment records.  No records were submitted.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Next, the Board acknowledges that a VA medical examination and opinion were not provided with respect to his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes an examination is not needed with respect to this issue.  First, the Veteran's January 1969 separation examination reflected a normal clinical evaluation his heart and vascular system. Coronary artery disease was first mentioned in a treatment record in September 1994, over 25 years following separation from service.  Moreover, he testified at his April 2012 BVA Hearing that he first started having problems with his heart in the 1990's.  See BVA T. at 20.  Further, although the Veteran asserts that he was exposed to herbicides in service, as will be discussed in more detail below, the evidence weighs against the Veteran's contentions of this exposure. Given the absence of evidence of chronic manifestations of heart problems for decades following separation from service, and no competent evidence of a nexus between service and his claim, a remand for a VA examination is simply not warranted.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming service connection for CAD, to include as secondary to herbicide exposure.  He testified that he was not actually in Vietnam, and was only on the USS Hornet.  See BVA T. at 12.  He makes no specific allegation of being physically in Vietnam.  Nevertheless, as a result of his duties as a pipefitter, he argues that he came in direct contact with water contaminated with herbicides from people who had showered or washed their hands or clothes after returning from Vietnam.  See BVA T. at 12-13.  He maintains that the presumption of service connection should thereby attach.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied.  38 C.F.R. § 3.309(e) (2011).

'Service in the Republic of Vietnam' includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam - must have actually set foot therein - at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).  A veteran who never went ashore from the ship on which he served in the Vietnam coastal waters is not entitled to presumptive service connection. Id.

The Veteran's service records confirm that the Veteran served aboard the USS Hornet during the Vietnam era from November 1965 to October 1968.  These records show that the USS Hornet (CVS 12) served in the Vietnam area of operations from October-November 1965, January- February 1966, May-June 1967, July-August 1967, September-October 1967, and November 1968- January 1969.  The Veteran was authorized hostile fire pay for the months of May, June, August, September, and October 1967; November and December 1968; and January 1969. 

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA's Compensation & Pension service continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  The USS Hornet is not on this list. See VA's Compensation & Pension Service Bulletin (Jan. 2010).  It is an aircraft carrier - a 'blue water' ship.  See The Dictionary of American Naval Fighting Ships.  

In a February 2011 Memorandum, the RO found that an internet search of the Ports of Call were negative of the USS Hornet docking in Vietnam during the Veteran's tour of duty.  Moreover, they found that a review of the ships deployment history did not show the ship docking in Vietnam.  It was noted that the USS Hornet is also not listed in the C&P Bulletin.  The Memorandum noted that a PIES request for Vietnam service provided no conclusive proof of in-country service.  Moreover, a finding was made that the Veteran's service treatment records and personnel file did not contain any evidence of inland Vietnam service, nor did the Veteran's records reflect service onboard seven different naval ships during his four years of service.  It was noted that further efforts to determine whether the Veteran served in Vietnam would be futile.   Again, the Veteran makes no allegation that he actually set foot in Vietnam, that his vessel moored in Vietnam, or that his vessel falls under the purview of being a brown matter ship.

Turning to the question of service connection for CAD by way of presumption of exposure to herbicides, the law is clear that the individual must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  The totality of the evidence weighs against such service.  The Board does not find the evidence sufficient to show that the Veteran had active service in Vietnam.  The Veteran does not argue the contrary.  There can be no basis to grant service connection based on presumption of exposure to herbicides.  

Emphasis is placed on the fact that the presumption of exposure and service connection only applies to Veteran's whose duties fell within the specifications set for under 38 C.F.R. § 3.307(a)(6)(iii).  Exposure to water that may or may not have been in contact with individuals with direct exposure to Agent Orange does not enjoy this presumption.  Indeed, short of his assertion of being exposed in this matter, which is nothing short of speculation on his part and by his own admission, the record contains no supporting evidence that the Veteran was exposed to Agent Orange or any other herbicide agent during his active service.

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between the claimed disorder and any other incident of active service, as will be discussed below. 

In this regard, the Board notes that the Veteran's service treatment records are negative for any findings or diagnosis of CAD or a heart disorder.  There are no indications of any signs, symptoms or manifestations of CAD within the first year following his separation from service in January 1969.  A diagnosis of a moderate likelihood of CAD was first shown in a private treatment record dated in September 1994, over 25 years after service separation.  The Veteran does not argue the contrary.  Instead, the Veteran testified at his BVA hearing that he first began experiencing problems with his heart in the 1990's.  BVA T. at 20.  Direct onset of the Veteran's CAD is simply not supported by the objective or lay evidence of record.

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board has considered the Veterans assertions that his CAD is related to his active service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's CAD to active duty.  Specifically, none of the competent evidence establishes a relationship between this disorder and active duty service; and, no treating professional has suggested such a conclusion. 

Although the Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed CAD and active duty service, aside from his contention that his CAD is a result of his in-service exposure to Agent Orange, he has not posited any alternate theory for the cause of his CAD.  His presentation of having been exposed to Agent Orange through contaminated water is not found to be supported by the evidence of record.  

Further, to the extent that the Veteran vaguely asserts that his CAD is somehow related to his active, the Board notes lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's CAD and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

In conclusion, as there is no competent medical evidence of record suggesting a connection between the Veteran's CAD and his active service, and no evidence of any manifestations or symptoms attributable to CAD during service or until many years after his discharge from service, the Board finds no basis to grant service connection.  The appeal is denied.  

The Veteran has also asserted service connection is warranted for CAD as secondary to diabetes mellitus.  In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  The Veteran has not been service-connected for diabetes mellitus.  In fact, the Veteran withdrew his claim for this disorder.  As he is not service-connected for this disorder, his secondary service connection claim for CAD, must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The claim for entitlement to service connection for Bell's palsy, right side of the face, is dismissed without prejudice.

The claim for entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is dismissed without prejudice.

The claim for entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and/or herbicide exposure, is dismissed without prejudice.

Service connection for CAD status post coronary artery bypass grafting, to include as secondary to diabetes mellitus and/or herbicide exposure, is denied.


REMAND

As previously noted, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board finds that additional development is necessary to satisfy VA's obligations under VCAA.

Prostate Disorder-  The Board has reviewed a May 2008 examination undertaken to address the Veteran's service connection claim.  However, the Board finds that the medical examination does not contain sufficient detail to decide the claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  

The May 2008 VA examiner stated that the Veteran's service treatment records reflected that he had been treated for a urinary tract infection in service.  However, the VA examiner indicated that the urinary tract infection from service had no relationship to his current symptomatology.  She noted that the Veteran probably has a benign prostatic hypertrophy.  She stated that he had an unspecified bladder condition that has no relationship to the urinary tract infection he was treated for in service.  Rationale for her opinion is lacking.  The Court has held that to have probative value, a medical examination submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).   A new opinion is warranted.

Respiratory Disorder-  Service treatment records reflect that the Veteran was treated in May 1966 after passing out in a workshop.  The Veteran reported difficulty in breathing and swallowing.  In May 1967 he was treated for chest congestion of 5 days with productive cough.  A January 1969 separation examination noted a normal clinical evaluation of his lungs and chest. 

The Veteran contends that he has suffered from respiratory problems since service.  He testified that he was exposed to smoke and asbestos as part of his military duties.  See BVA T. at 5-6.  Current VA treatment records reflect a diagnosis of chronic obstructive pulmonary disease.  

The Board has considered a September 2007 VA examination undertaken to evaluate the Veteran's respiratory disorder claim.  Further, although the VA examiner addressed the Veteran's contentions regarding asbestos, his allegations of smoke inhalation exposure were not addressed.  The Board has also considered a May 2000 VA treating physician's statement that the Veteran "probably has lung disease related to asbestos and smoke inhalation in the 1960's."  However, a rationale was not provided. In Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion.  Moreover, the opinion is speculative in nature.  The probative value of the May 2000 opinion is therefore limited.   

Here, treatment records reflect a current medical diagnosis of COPD, and the record includes an opinion reflecting a link between possible exposure to asbestos in service and his current disorder.  A September 2007 VA examination ruled out any respiratory disease related to asbestos, but it does not address the Veteran's assertions that his current respiratory disorder was caused by exposure to smoke in service.  Consequently, a supplementary VA opinion should be obtained. 

Acquired Psychiatric Disorder-  Service treatment records do not reflect treatment or complaints associated with a psychiatric disorder.  A January 1969 separation examination noted a normal clinical psychiatric examination. 

Treatment records confirm diagnoses of PTSD, anxiety, depression, dysthymia, and a mood disorder.  The Veteran was afforded a VA examination in October 2007.  The VA examiner diagnosed the Veteran with a mood disorder secondary to medical conditions to include diabetes, peripheral neuropathy, chronic pain, and chronic obstructive pulmonary disease.  Rationale for this opinion was not provided.  The VA examiner did not address the etiology of the Veteran's PTSD, presumably because a diagnosis of PTSD was not rendered at the time of examination.  No attempt was made to reconcile the conflict of findings. 

The Veteran attributes his PTSD to vague in-service stressors. In a June 2005 statement in support of his claim he indicated that while in the Navy his ship was stationed off the coast of Vietnam and he witnessed many gruesome things while onboard.  At his April 2012 BVA Hearing he indicated that he saw people burnt.  Additional information regarding his stressors should be solicited. 

The Board notes that a recent regulatory change has eliminated the requirement for corroboration of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  It is necessary that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  

Although an October 2007 VA psychiatric examination was completed, there remains some outstanding questions as to whether the Veteran meets the requirements for a diagnosis of PTSD.  Thus, in light of the new PTSD regulations, and the incomplete findings of the October 2007 examination, the Board finds that another VA examination is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who conducted his VA examination in May 2008, or to a qualified medical professional if the May 2008 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current prostate disorder had its onset during the Veteran's active service or is otherwise causally related to his service. In offering any opinion, the examiner must consider the full record, to include the in-service treatment for urinary tract infections.  Consideration should also be given to his complaints of continuity of symptomatology.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Return the Veteran's claims file to the examiner who conducted his VA examination in September 2007, or to a qualified medical professional if the September 2007 VA examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current respiratory disorder had its onset in service or is otherwise causally related to service, to include asbestos exposure and/or smoke inhalation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his respiratory disorder and the continuity of symptomatology, as well as the in-service treatment for breathing problems.  The VA examiner should additionally address the May 2000 "positive" opinion from the Veteran's treating VA practitioner.  For purposes of this opinion, the VA examiner is to presume that the Veteran was exposed to smoke/asbestos during service, although the extent is unknown. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be asked to provide detailed information regarding his in-service PTSD stressors. Such specific details should include the date and location of the incident, and the names of all personnel involved.  If he is able to provide sufficiently detailed information, the AMC should attempt to corroborate these events by sending this information to the Joint Services Records and Research Center (JSRRC), in Alexandria, Virginia.

4.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be scheduled for a VA psychiatric examination, to be conducted by a VA staff or contracted psychiatrist, or a VA staff or contracted psychologist.  

All indicated tests and studies are to be performed.  Prior to the examination, the claims file and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994), and, if so, whether it is at least as likely as not that the Veteran's PTSD is the result of any in-service claimed event.

In so doing, the VA examiner should determine whether the claimed stressor is related to his fear of hostile military or terrorist activity.  Thereafter, the VA examiner should confirm whether the claimed stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho- physiological state of fear, helplessness, or horror.

If the Veteran is found to have a psychiatric diagnosis other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not that any such diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to his active service.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  The RO should then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


